Citation Nr: 1735991	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  12-29 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Spector, Counsel

INTRODUCTION

The Veteran served on active duty from May 1990 to September 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

In June 2017, the Veteran testified before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the record.  At the hearing, the undersigned Veterans Law Judge held the record open for a 30-day period following the hearing to allow for the submission of additional evidence. 

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The Board recognizes the Veteran's attempt to raise the issue of entitlement to service connection for a right knee disability at the June 2017 hearing.  The Veteran and his representative are advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2016).  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

At the June 2017 hearing, the Veteran reported that he was working with a vocational rehabilitation counselor in 2015.  He also stated that he applied for Social Security Administration (SSA) disability benefits in 2004 or 2005.  As these records do not appear to be in the claims file, efforts should be made to obtain them on remand.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain a copy of any decision to grant or deny SSA benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  If the search for such records has negative results, the claims file must be properly documented as to the unavailability of those records. 

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected back disorder, radiculopathy of the left lower extremity, and laceration to the back of the head.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding VA medical records.

3.  The AOJ should obtain the Veteran's vocational rehabilitation file and associate it with his claims file.

4.  The Veterans should be provided the opportunity to submit any additional evidence, such as evidence from his former employers' regarding time lost from work, reasons for his termination, and the status of his commercial drivers license (CDL), including the last time that he was medically certified for a CDL.  Documentation from prior employers could be helpful in deciding the claim.

5.  Thereafter, the AOJ should schedule the Veteran for a VA examination by an appropriate examiner.  The ultimate purpose of the examination is to ascertain the combined impact of the Veteran's service-connected disabilities on his ability to work.

If appropriate, any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.  

The examiner should note that the Veteran is service-connected for a back disorder, radiculopathy of the left lower extremity, and laceration to the back of the head.  In rendering this opinion, the examiner should not consider any other nonservice-connected disabilities.

The examiner should elicit and set forth the pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and industrial capacity.
 
The report should also indicate if there is any form of employment that the Veteran could perform, and if so, what type.  

A written copy of the report should be associated with the claims file.  

6.  The AOJ should review the examination report to ensure that it is in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures. 

7.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

8.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


